DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/5/2021 has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 6, 10-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pryor et al. (U.S Patent No. 4807809) in view of Clearman et al. (U.S Patent No. 5345955)
Regarding claim 1. Pryor discloses a rod comprising a first sheet of a first tobacco material and a second sheet formed of a second tobacco material gathered together with the first sheet of the first tobacco material and circumscribed by a wrapper, in which both the first tobacco material and the second tobacco material are homogenised tobacco material (column 6, lines 35-55, column 7, lines 30-36 and figs. 1, 7 and 8), Pryor also discloses the sheets can be vary in material (column 7, lines 30-36), therefore it would have been obvious to one of ordinary skill in the art t that the second tobacco material being chemically different to the first tobacco material.  

Pryor discloses the rod contains aerosol-former (column 2, line 54 to column 3, line 6) and the rod can be made from 2 sheets (column 6, lines 35-55), therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the proportion by weight of aerosol-former in the first tobacco material being different to the proportion by weight of aerosol-former in the second tobacco material (the other obvious variance would be having the same proportion by weight instead of having a different proportion by weight).
Pryor does not expressly disclose the aerosol forming materials as glycerine and probylene glycol.  Clearman discloses a smoking articles includes aerosol forming material comprising glycerine and propylene glycol.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use propylene glycol as an aerosol former in the first tobacco material and glycerine as an aerosol former in the second tobacco material.  Wherein, the fist aerosol-former (propylene glycol) configured to form an aerosol at a lower temperature than that of the second aerosol former (glycerine) in the second tobacco material.
Regarding 6, Pryor discloses at least one of the first and second sheets of tobacco material is pleated (corresponding to the claimed crimped) (column 7, lines 49-55).
Regarding claim 10, since Pryor discloses the rod comprises a tobacco sheet or adding another sheet to have 2 independent tobacco sheets (column 6, lines 30-55), it would have been obvious to one of ordinary skill in the art to further include a continuous sheet of a third tobacco material. 
Regarding claim 11, Pryor discloses an article comprising the rod of claim 1 (Abstract).
.  
Claims 13-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Robinson et al. (U.S Pub. No. 20080092912) in view of Pryor et al. (U.S Patent No. 4807809)
Regarding claim 13, Robinson discloses an aerosol-generating article comprising a combustible heat source and an aerosol-forming substrate located downstream of the combustible heat source (Abstract and figs. 1-3).  Since Pryor discloses the aerosol-forming substrate capable of being used in an aerosol-generating article.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the substrate as taught by Pryor in claim 12 above in the device of Robinson.
Regarding claim 14, Robinson and Pryor disclose an aerosol-generating article for use in an electrically-operated aerosol-generating system comprising an aerosol-forming substrate according to claim 12 (Abstract and figs. 1-3 of Robinson).  
Regarding claim 15, Robison and Pryor discloses a system comprising an electrically-operated aerosol-generating apparatus and an aerosol-generating article for use with the apparatus, the aerosol-generating article comprising an aerosol-forming substrate according to claim 12 (Abstract and figs. 1-3 of Robinson).
Response to Arguments
Applicant’s arguments filed 3/5/2021 have been considered but are moot in view of the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU H NGUYEN whose telephone number is (571)272-5931. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 5712703882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU H NGUYEN/Examiner, Art Unit 1747